                                          Case 5:18-cv-07041-LHK Document 31 Filed 07/05/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL AGENCY OF NEWS LLC, et                       Case No. 18-CV-07041-LHK
Northern District of California
 United States District Court




                                         al.,
                                  13                                                          ORDER VACATING MOTION TO
                                                        Plaintiffs,
                                                                                              DISMISS HEARING AND DENYING
                                  14                                                          AS MOOT STIPULATION TO
                                                  v.
                                                                                              RESCHEDULE MOTION TO DISMISS
                                  15                                                          HEARING
                                         FACEBOOK, INC.,
                                  16                                                          Re: Dkt. No. 30
                                                        Defendant.
                                  17

                                  18          On July 3, 2019, Defendant filed a stipulation to continue the hearing date of the pending
                                  19   motion to dismiss, ECF No. 25, from July 18, 2019 to August 22, 2019. ECF No. 30.
                                  20          The Court has reviewed Defendant’s motion to dismiss, Plaintiffs’ opposition, and
                                  21   Defendant’s reply. As a result, the Court finds that the parties’ briefing is sufficiently detailed and
                                  22   informative as to eliminate the need for oral argument in this matter. Consequently, the Court
                                  23   hereby VACATES the July 18, 2019 hearing on the pending motion to dismiss. Moreover, the
                                  24   Court hereby DENIES as moot the stipulation to continue the motion to dismiss hearing date.
                                  25   IT IS SO ORDERED.
                                  26
                                  27
                                                                                          1
                                  28   Case No. 18-CV-07041-LHK
                                       ORDER VACATING MOTION TO DISMISS HEARING AND DENYING AS MOOT STIPULATION TO
                                       RESCHEDULE MOTION TO DISMISS HEARING
                                          Case 5:18-cv-07041-LHK Document 31 Filed 07/05/19 Page 2 of 2




                                   1   Dated: July 5, 2019

                                   2                                          ______________________________________
                                                                              LUCY H. KOH
                                   3                                          United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                               2
                                  28   Case No. 18-CV-07041-LHK
                                       ORDER VACATING MOTION TO DISMISS HEARING AND DENYING AS MOOT STIPULATION TO
                                       RESCHEDULE MOTION TO DISMISS HEARING
